Citation Nr: 0706645	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  05-19 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a bilateral hip 
disability.

2.  Entitlement to service connection for a bilateral knee 
disability.

3.  Entitlement to service connection for a right shoulder 
disability.

4.  Entitlement to service connection for a lower back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
October 1967.  The veteran testified he served in the 
Reserves, from August 1974 to July 1994, but dates of active 
duty for training and inactive duty for training have not 
been verified.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decision rendered in June 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran testified before the undersigned Veterans Law 
Judge in December 2006.  A transcript of the hearing has been 
made and is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran avers that he has bilateral hip and knee 
disabilities, a right shoulder disability, and a lower back 
disability that are the result of injuries he sustained while 
a parachutist on active duty and during reserve training 
either on active duty for training or inactive duty for 
training.

The veteran alleges certain specific injuries.  For example, 
he testified he sustained a concussion during a jump in 1967, 
and service medical records show a history of concussion and 
injury to the right knee and back at that time.  The veteran 
further testified that he injured his foot following a night 
jump.  However, he received no treatment as the event was 
during a mission and he ultimately learned from a private 
health care provider that he had broken his toe.  Service 
medical records reflect complaints of and treatment for 
injury to his wrists and head after hitting a telephone pole 
during a jump in March 1985, injury to the right patella in 
February 1987 and to the knee and right buttock following a 
jump in September 1987, and injury to his right shoulder 
during a jump in January 1988.

In addition, the veteran argues, in the alternative, that 
specific injury not withstanding, the constant strain on his 
joints over the course of his career as a parachutist caused 
by making jumps with heavy gear and then marching for 
distances has caused the disabilities he currently manifests 
in his hips, knees, back and right shoulder.  

The record reflects, as noted above, that the veteran has 
sustained injury in the course of his reserve duty.  In 
addition, VA and private medical treatment records, and the 
VA examinations completed in March 2003 demonstrate that the 
veteran has been diagnosed with degenerative joint disease 
and osteoarthritis in his back, hips, and right shoulder.  
Concerning his knees, the VA examination report diagnosed 
chondromalacia, although results of X-rays reflected normal 
findings.  The veteran has also submitted statements by lay 
witnesses in April 2006, who attested to their observations 
of the veteran's foot, leg, and back symptoms from 1984 and 
1985 to 2000, regarding continuity of symptomatology.  It is 
noted that one of the veteran's witnesses, his sister-in-law, 
is a registered nurse.  

Concerning an etiological connection, or link, between the 
inservice injuries and the currently diagnosed disabilities, 
the evidence is equivocal.  In an August 2001 treatment 
entry, the veteran's private treating physician, Dr. Mohsen 
Ehsan, indicated that the arthritis of the spine was most 
probably degenerative joint disease related to the veteran's 
20 years of parachuting.  Yet, the examiner who conducted the 
March 2003 VA examination report noted that the degenerative 
changes found in his spine did not represent traumatic 
arthritis.  Opinions as to etiology were not offered for the 
bilateral knee and right shoulder conditions.  The examiner 
found insufficient evidence to diagnose a bilateral hip 
disability.

Yet, the veteran has submitted additional medical evidence, 
which was not of record at the time of the March 2003 VA 
examination.  This evidence includes VA treatment records 
dated as early as 2002, as well as the results of clinical 
tests completed in 2005 and 2006, including neurological 
testing on the right leg and magnetic resonance imaging (MRI) 
of the lumbar spine showing chronic left L5 radiculopathy, 
eccentric disk bulge at L5-S1, annular tear, and neural 
foraminal narrowing.  The veteran further testified that 
private clinical tests, including X-rays and MRIs, had been 
conducted on his right shoulder with resultant diagnosis of 
arthritis.

Moreover, the Board observes that the veteran's dates of 
active duty for training, annual training, and inactive duty 
for training have not been verified, and that his service 
medical records from his active service, from 1965 to 1967, 
have not been obtained and have been presumed unavailable.  
Where, as here, an appellant's records are "NOT AVAILABLE", the 
Secretary's duty to assist is heightened.  Washington 
v. Nicholson, 19 Vet. App. 362, 369-71 (2005) (when service 
medical records are presumed lost or destroyed VA's duty to 
assist is heightened); Moore v. Derwinski, 1 Vet. App. 401, 
406 (1991).

As the March 2003 VA examinations were done absent review of 
the veteran's dates of active and inactive service and absent 
review of the VA treatment records, the Board finds that this 
examination cannot be adequate for the purposes of 
adjudicating this claim.  Thus, in the present case, the 
Board finds that the veteran's dates of inactive and active 
service must be verified, and another attempt must be made to 
obtain additional service medical and personnel records.  
Following this, the veteran should be afforded further VA 
examination to determine the nature, extent, and etiology of 
his claimed disabilities-with review of the entire record, 
to include the newly obtained records.  See 38 C.F.R. 
§ 3.159(c)(4) (2006).

Accordingly, the case is REMANDED for the following action:

1.  Take all actions necessary to verify 
the veteran's dates of active duty for 
training, annual training, and inactive 
duty for training-including obtaining 
the veteran's entire service personnel 
file and his drill point capture sheets.  
Request assistance from the service 
department and Defense Finance Accounting 
Service, where appropriate.

2.  Obtain any and all additional service 
medical and personnel records.  Request 
assistance from the service department, 
where appropriate.  In particular, make 
all appropriate efforts to reconstruct 
the veteran's service medical records 
from his first period of active service 
from November 1965 to October 1967. 

3.  Obtain any and all additional non-VA 
and VA post-service treatment records, 
including any and all records of 
treatment from Keith Wein, D.C. in 
Clarksville, Indiana, Philip S. Seng, 
D.C. in Floyds Knobs, Indiana, and the VA 
Medical Center (VAMC) at Louisville, 
Indiana and any other VAMC the veteran 
may identify.  Obtain authorization for 
the release of private medical records as 
appropriate.

4.  After completion of #1-3, above, make 
arrangements for the veteran to be 
afforded examinations to determine the 
nature, extent, and etiology of his 
claimed bilateral knee, bilateral hip, 
right shoulder, and lower back 
disabilities.  All indicated tests and 
studies should be performed.  The claims 
folder, including all newly obtained 
evidence, the veteran's service records 
including dates of inactive and active 
duty for training and annual training, 
and a copy of this remand, must be sent 
to the examiner(s) for review.  The 
examiner(s) should summarize the medical 
history, including the onset and course 
of the claimed bilateral hip, bilateral 
knee, right shoulder, and lower back 
disabilities; describe any current 
symptoms and manifestations attributed to 
the claimed bilateral hip, bilateral 
knee, , right shoulder, and lower back 
disabilities; and provide diagnoses for 
any and all hip, foot, shoulder, and 
spine pathology manifested.

The examiner(s) are thereafter requested 
to provide the following opinion:

Is it as likely as not that any 
bilateral hip, bilateral knee, right 
shoulder, and lower back 
disabilities are the result of any 
period of the veteran's active 
service, including active duty for 
training and annual training, or any 
incident therein?

Or, is it as likely as not that any 
bilateral hip, bilateral knee, right 
shoulder, and lower back 
disabilities had their onset during 
any period of active service?

Or is it as likely as not that any 
bilateral hip, bilateral knee, right 
shoulder, and lower back 
disabilities are the result of an 
injury sustained during any period 
of inactive duty for training?

5.  After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
veteran's claims for service connection 
for bilateral hip, bilateral knee, right 
shoulder, and lower back disabilities 
with application of all appropriate laws 
and regulations, and consideration of any 
additional information obtained as a 
result of this remand.  If the decision 
remands adverse to the veteran, furnish 
him with a SSOC and afford a reasonable 
period of time within which to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is so informed.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The veteran is advised that failure to 
appear for scheduled VA examination without good cause could 
adversely affect the outcome of his claims.  38 C.F.R. 
§ 3.655 (2006).  See Connolly v. Derwinski, 1 Vet. App. 566, 
569 (1991).  The Board intimates no opinion as to the 
ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


